Citation Nr: 0704616	
Decision Date: 02/16/07    Archive Date: 02/27/07

DOCKET NO.  05-07 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of 
dislocation of the right patella.

2.  Entitlement to service connection for residuals of 
dislocation of the right patella.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant and a friend


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1978 to 
September 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  


FINDINGS OF FACT

1.  The January 2002 rating decision denying service 
connection for residuals, dislocation of right patella was 
not timely appealed. 

2.  Correspondence received by the RO in December 2003 from a 
private physician constitutes new and material evidence.

3.  There is competent medical evidence that the veteran's 
pre-service sprained ligament right knee was an acute injury 
that healed prior to his entry onto active duty.

4.  There is competent evidence that the veteran sustained a 
dislocation of the right patella while in service.   

5.  The veteran currently suffers from severe post traumatic 
scarring and pain in the right knee secondary to 
patellofemoral instability.

6.  There is competent medical evidence linking the veteran's 
current right knee disability to his in-service injury.




CONCLUSIONS OF LAW

1.  The January 2002 rating decision denying service 
connection for residuals, dislocation of right patella is 
final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2006).

2.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for residuals, 
dislocation of right patella has been received.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  Residuals of dislocation of the right patella were 
incurred during military service.  38 U.S.C.A. §§ 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996). 

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2006).

In February 2001 the veteran filed a claim for service 
connection for dislocation of right patella.  In a rating 
decision dated in January 2002 the RO denied service 
connection for residuals, dislocation of right patella on the 
grounds that the evidence was unclear as to whether the 
veteran entered into active duty with a pre-existing right 
knee condition, and on the grounds that there was no current 
evidence of a right knee condition.  A timely appeal from 
this determination was not made, and the decision became 
final. 

In February 2003 the veteran requested that his claim be 
reopened.  Evidence in support of this request, which was 
received by the RO in December 2003, included correspondence 
from, a private physician, who opined, in summary, that the 
veteran's pre-service right knee injury was an acute injury 
which healed prior to entry into the service, that the 
veteran dislocated his right patella in service and that his 
current right knee disability is due to the in-service 
injury.  This evidence is new since it was not of record at 
the time of the RO's January 2002 decision.  It is also 
material because it relates to facts necessary to 
substantiate the claim.  The veteran's claim for service 
connection for residuals, dislocation of right patella must 
therefore be reopened.

II.  Service connection for residuals of dislocation of right 
patella

Having reopened the claim based on new and material evidence, 
the Board has jurisdiction to review the underlying service 
connection claim de novo, based on the whole record.  It 
concludes that the record presents evidence sufficient to 
grant service connection for residuals, dislocation of right 
patella. 

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty while in 
active military service.  38 U.S.C.A. §, 1131; 38 C.F.R. §§ 
3.303, 3.304.  
Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).

Pre-service medical records reveal that in August 1975 the 
veteran twisted his right knee while playing football.  
Symptoms included moderate effusion and tenderness over the 
medial femoral condyle.  The diagnosis was a sprained 
ligament, right knee.  He received follow up care in November 
1975.  Nearly three years later, the veteran entered on 
active duty.  Unfortunately, the veteran's service medical 
records are unavailable; however, a copy of an August 1978 
Medical Condition-Physical Profile Record (DA Form 3349), 
contains the following information:  "Individual has the 
defect(s) listed below:  dislocation right patella."  The 
veteran was discharged from service in September 1978.  

In November 1979, the veteran sought private medical 
treatment complaining that his patella seemed to give.  The 
veteran was referred to a VA medical facility where in 
November 1979 and again in January 1980, he underwent knee 
surgery for repair of a "chronic dislocating right 
patella."  

After an examination of the veteran and a thorough review of 
the veteran's claim file, including the 1975 medical records, 
a private physician opined 

I see no evidence to suggest that [the 
veteran] had a patella dislocation prior 
to his injury that was during basic 
training.  The problem that he had at 
that time was not diagnosed as a 
patellofemoral dislocation in 1975 when 
he sprained his knee playing football.  
He went and passed an Army Physical and 
then subsequently was in the Army when he 
sustained an injury that caused his 
patella to dislocate.  He then was 
discharged and went back home and had 
numerous episodes of patella dislocation 
until he was seen at the VA and this re-
alignment procedure.  However, he does 
have significant degenerative arthritis 
in the knee at this present time.

It is my opinion, unless it can be proved 
that a patellofemoral dislocation 
occurred prior to this event in basic 
training, that this injury is service-
connected.  The degenerative changes that 
are seen in his knee at this present time 
are a combination of whatever 
degenerative changes this gentleman was 
going to get on top of the increased 
incidence of degenerative arthritis seen 
with patellofemoral instability.  
Therefore, it is my opinion that there is 
more relationship to the injury that 
occurred during basic training than not 
and I would feel that this injury and 
subsequent treatment was service-
connected.  

There is no contrary medical opinion.  As there is competent 
medical evidence of a current right knee disability, 
competent medical evidence of an in-service dislocation of 
the veteran's right patella; and competent medical evidence 
linking the veteran's current right knee disability to his 
in-service injury, service connection for residuals of 
dislocation of right patella is warranted.  38 C.F.R. §§ 
3.303, 3.304.

The evidence shows that VA has met the notice and duty to 
assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the veteran 
given the favorable nature of the Board's decision. 







	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence having been received to reopen a 
claim for entitlement to service connection for residuals, 
dislocation of right patella, the petition to reopen that 
claim is granted.

Service connection for residuals of dislocation of right 
patella is granted.




____________________________________________
CONSTANCE B.TOBIAS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


